Citation Nr: 1600567	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  08-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for residuals of prostate cancer, to include as secondary to herbicide exposure.

2. Entitlement to an initial compensable evaluation for service-connected hypertension.

3. Entitlement to an increased initial evaluation for service-connected diabetes mellitus, type II, presently rated as 20 percent disabling.

4. Entitlement to an increased initial evaluation for service-connected seborrheic keratosis, presently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, among other things, denied service connection for prostate cancer.  This matter also comes on appeal from a December 2011 rating decision which granted service connection and assigned a 20 percent disability rating for diabetes mellitus, type II, and a 10 percent disability rating for seborrheic keratosis; and a September 2013 rating decision which granted service connection and assigned a noncompensable rating for hypertension.

In May 2011, the Veteran testified before the Board with regard to his service connection claim for prostate cancer, at a hearing at the RO.  A transcript of that hearing is associated with the claims file.

The appeal for service connection for prostate cancer and its residuals previously came before the Board in October 2011 at which point the Board issued a remand so that additional development could be conducted, to include obtaining the Veteran's complete private medical records.  In February 2012, the Veteran submitted a new release for all of his private treatment records, but also indicated that the complete records were already submitted to VA and he did not understand the point of asking for them again.  In August 2013, the Veteran submitted additional private treatment records, which the Board finds were duplicates of the records already contained in the claims file.  Accordingly, the Board is satisfied that all requested development has been completed and the matter has been appropriately returned for additional appellate review.  

Following the issuance of the Board's October 2011 decision and remand, the Veteran perfected a claim for increased disability ratings for service-connected hypertension, diabetes mellitus, type II, and seborrheic keratosis.  At that time, the Veteran explicitly requested a hearing before a Veterans Law Judge at a local VA office with regard to those appeals.  In October 2015, the Veteran submitted a statement in which he withdrew his request for a hearing on those issues and requested that the matter be forwarded to the Board for adjudication.  Accordingly, the Board finds that his prior hearing request has been withdrawn.  

The issue of entitlement to service connection for loss of vision, to include as secondary to service-connected diabetes mellitus, type II, has been raised by the record in a June 16, 2015, statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of an increased initial rating for hypertension, diabetes mellitus, type II, and seborrheic keratosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have, nor has he ever had, a diagnosis of prostate cancer.  



CONCLUSION OF LAW

The criteria for service connection for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.313 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's application for service connection for residuals of prostate cancer in March 2006.  In a letter dated July 10, 2006, the Veteran was notified of the evidence required to substantiate his claim, as well as his and VA's respective responsibilities for obtaining such evidence and notice regarding effective dates and disability ratings.  Further, neither the Veteran, nor his representative has raised issue with the notification provided in this matter.  Accordingly, the duty to notify is satisfied.

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his private medical records, service treatment records, military personnel records, and lay statements and testimony from the Veteran.  The Veteran has not informed VA of any outstanding evidence, and the Board is aware of none.  

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim of service connection for prostate cancer.  VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide a claim, but (A) contains competent evidence (lay or medical) of a currently diagnosed disability, or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered and event, injury or disease in service; and (C) indicates that there may be an association between the present diagnosis and the in-service event injury or disease.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The duty to provide a medical examination is limited to situations that meet those criteria.  Robinson v. Peake, 21 Vet. App. 545, 553 (2008) ("If Congress had wanted [VA] to automatically provide an examination on all possible theories, then section 5103A would not read the way it does").  As will be addressed in more detail below, there is no competent medical or lay evidence that the Veteran has ever had a diagnosis of prostate cancer.  Accordingly, the first criteria to trigger the duty to provide a VA examination has not been met and VA is not obligated to do so.  

In light of the above, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Prostate Cancer and Residuals Thereof

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as prostate cancer, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2015).  In the instant matter, the Board has previously conceded in-country service in Vietnam.  Thus, herbicide exposure is presumed.  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the threshold question that must be addressed (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, service connection cannot be granted.  

Following a review of the record, the Board finds that there is nothing to suggest that the Veteran has ever had a diagnosis of prostate cancer, or any residuals thereof.  His service treatment records, which are voluminous, do not report any treatment for a prostate condition.  In fact, his separation examination conducted in October 1989 did not make any mention of a prostate condition, although it did report various other conditions, including his now service-connected skin disease.  Notably, his post-service treatment records show that he has a history of benign prostatic hypertrophy, for which he has been prescribed medication, but not prostate cancer.  There is no indication that he has ever been given such a diagnosis.      

The Board has considered the Veteran's lay statements to the effect that he has prostate cancer, and continues to require treatment for its residuals; however, although he is competent to testify as to symptoms, the diagnosis of prostate cancer cannot be established by lay self-observation because such specific diagnoses are established by clinical findings evaluated by a person with specialized knowledge, training, or experience to assess the significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) prostate cancer.  Consequently, service connection cannot be granted for that disability on either a direct or presumptive basis; the claim must be denied.  


ORDER

Entitlement to service connection for prostate cancer, and the residuals thereof, is denied.  


REMAND

In an increased rating claim, when the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  When a claimant asserts that the severity of his disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

With regard to the Veteran's service-connected hypertension and diabetes mellitus, type II, the Veteran was afforded VA examinations in February 2012; however, in his VA Form 9 (Appeal to the Board of Veterans' Appeals ) submitted in January 2014, the Veteran asserts that since that time, his diabetes mellitus has worsened to the point of requiring insulin.  He also asserts that his hypertension is not asymptomatic and also requires medication to control.  Given that the Veteran's prior VA examination took place nearly four years ago, and because the Veteran asserts worsening of these conditions, the Board finds that the Veteran should be afforded a new VA examination to assess the present state of his hypertension and diabetes mellitus, type II.  

Concerning the Veteran's claim for an increased initial rating for seborrheic keratosis, once VA undertakes the effort to provide an examination or obtain a medical opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered an adequate one when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation of the claimed disability will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App 121, 124 (1991).  If a report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2015).  

The Veteran's seborrheic keratosis is presently rated as 10 percent disabling under Diagnostic Code 7806, which addresses dermatitis or eczema.  Under Diagnostic Code 7806, a noncompensible rating is given if the skin condition affects less than 5 percent of the entire body or the exposed area affected, and requires no more than topical therapy during the past 12-month period.  A 10 percent rating is given for a skin condition affecting at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent by less than 20 percent of the exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the prior 12-month period.  A 30 percent rating is given when the skin condition affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed area affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the prior 12-months.  Finally, a 60 percent rating is appropriate when the skin condition in question affects more than 40 percent of the entire body, or the exposed area affected; or requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the prior 12-month period.  In the alternative, a skin condition may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 7803, 7804, or 7805).  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  

The Veteran was afforded a VA examination in December 2011 to evaluate the present state of his skin condition.  The Board acknowledges that at that time, the examiner found the Veteran to have seborrheic keratosis which affected less than 5 percent of his total body, but between 5 and 20 percent of the exposed area affected, namely, the head, face and neck, and required corticosteroid treatments in excess of 6 weeks, but not constantly during the prior year.  The examiner also identified scars on the face, lower extremities, and trunk. 

Although the Board finds that this examination report is adequate to rate under Diagnostic Code 7806, the evaluation of the Veteran's various scars does not contain sufficient detail for it to consider whether an alternative higher rating may be given under Diagnostic Codes 7800-7805.  Particularly, the examiner noted scars on the lower extremities and trunk may be attributable both to the service-connected skin condition and an unrelated burn incident, but does not specify which are attributable to which.  Additionally, with regard to scars on the head, face and neck, the examiner did not address whether the Veteran's scars were unstable or painful, or resulted in distortion of facial features or palpable tissue loss.  Accordingly, the Board finds that a new VA examination should be conducted that completely addresses any scars attributable to his seborrheic keratosis.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the present severity of his hypertension.  The complete claims file should be provided to the examiner.  All tests deemed necessary should be completed in accordance with the latest worksheets for rating hypertension.  The examiner should note any and all symptoms experienced by the Veteran and provide diastolic and systolic pressure readings.  The examiner should also state whether the Veteran's service-connected hypertension requires continuous medication to control.  

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected diabetes mellitus, type II.  The complete claims file should be provided to the examiner.  All tests deemed necessary should be completed in accordance with the latest worksheets for rating diabetes mellitus.  The examiner should specifically indicate whether the Veteran's diabetes requires regulation of activities, in addition to insulin and a restricted diet for control.    

3. Schedule the Veteran for a VA examination to determine the current severity of his seborrheic keratosis.  The complete claims file should be provided to the examiner.  All tests deemed necessary should be completed in accordance with the latest worksheets for rating skin disorders and scars.  

Specifically, the examiner should provide a detailed description of any scars on the Veteran's body.  For each scar found, the examiner should state whether it is the result of the Veteran's seborrheic keratosis, or another non-service connected incident or injury.  For any and all scars attributable to the Veteran's service-connected seborrheic keratosis, the examiner should provide a detailed description, to include the number of scars, the size of the scars, and whether those scars are deep or superficial, linear or nonlinear, or unstable or painful.  Additionally, for any scars on the face, head or neck, the examiner should address whether there is any palpable or visible tissue loss or whether those scars result in gross distortion or asymmetry of any facial features.  

4. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


